 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 187 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Brown of South Carolina (for himself, Mr. Wilson of South Carolina, Mr. Spratt, Mr. Clyburn, Mr. Barrett of South Carolina, and Mr. Inglis) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Remembering the 20th anniversary of Hurricane Hugo, which struck Charleston, South Carolina on September 21 through September 22, 1989. 
 
 
Whereas September 21 through September 22, 2009, marks the 20th anniversary of Hurricane Hugo, one of the most destructive storms in United States history, making landfall in South Carolina;  
Whereas Hurricane Hugo, with a storm surge that rose as high as 20 feet along the South Carolina coast, killed 57 people in the mainland United States and 29 people in the United States Caribbean islands and left an estimated 65,000 people homeless;  
Whereas Hurricane Hugo resulted in 4 presidential disaster declarations, for the United States Virgin Islands, Puerto Rico, South Carolina, and North Carolina;  
Whereas Hurricane Hugo inflicted an estimated $7,000,000,000 in total damages within the United States and an additional $3,000,000,000 in damages to the United States Virgin Islands;  
Whereas Hurricane Hugo set a record as the most expensive hurricane to strike the United States up until that time;  
Whereas Hurricane Hugo underscored the critical value of early evacuation, bold leadership, and personal and regional preparation and planning;  
Whereas the people of South Carolina rose to meet Hurricane Hugo, working tirelessly to prepare for the storm and to assist their fellow citizens in its aftermath;  
Whereas Hurricane Hugo was a reminder of the kindness and compassion of people, as help came from all parts of the Nation to assist in the areas damaged by Hugo;  
Whereas the magnitude of the Hurricane Hugo disaster and difficulties with the Federal response led to important changes to the preparedness and response efforts of the Federal Government with respect to hurricanes in the United States; and  
Whereas September is National Preparation Month and the President has emphasized the responsibility of all people of the United States to take time to prepare for potential emergencies by preparing an emergency supply kit and a family emergency plan, and to educate themselves about potential disasters: Now, therefore, be it  
 
That Congress— 
(1)recognizes the historical significance of the 20th anniversary of Hurricane Hugo; and  
(2)remembers the victims of Hurricane Hugo.  
 
